PER CURIAM.
Marko & Magolnick, P.A. and the other Petitioners seek review of the trial court’s Amended Order Vacating Order Sealing Court File dated March 12, 2015. Following a thorough review of the petition, the response and reply as well as the statutes and case law in question, we conclude that the trial court did not err in entering the Order. Likewise, the trial court did not depart from the essential requirements of the law and there is no showing of irreparable harm. Bentrust Fin., Inc. v. Ocean Auto Ctr., Inc., 116 So.3d 568 (Fla. 3d DCA 2013). As a result, Petitioners’ Emergency Petition for Review of Trial Court Order and Alternative Petition for Writ of Certiorari is hereby denied.